The Vice-Chancellor.
The bond and mortgage, made by the defendant to Elizabeth H. Sharp, were lost in her lifetime, and after her death the defendant was willing to pay the amount due to her administrators, provided a bond of indemnity was given to secure him against further liability or damage by the loss of the papers. The administrators declined to give any indemnity, but offered, through their solicitor, to give a release. In this suit to foreclose, the defendant relies upon their refusal to indemnify him.
This refusal on their part is not a good ground of defence, •either as to principal, or costs of the suit. It was so ruled in Massaker v. Mackerley, 1 Stockt. 440.
I will advise a decree accordingly.